NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Argued November 8, 2017
                                 Decided March 23, 2018

                                          Before

                            DIANE P. WOOD, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 17-1294

JOHN MARTINEZ,                                   Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Northern District of
                                                 Illinois, Eastern Division.
       v.
                                                 No. 15-CV-7144
AMERICAN AIRLINES, INC.,
    Defendant-Appellee.                          Matthew F. Kennelly,
                                                 Judge.

                                        ORDER

        John Martinez, a former aircraft mechanic for American Airlines, suffered serious
injuries in a work accident that left him hospitalized for weeks, bedridden for more
than a year, and in need of more than a dozen surgeries. After his accident, Martinez
took a medical leave of absence. American terminated Martinez’s employment after he
had been on medical leave for five years. Martinez sued American for violations of the
Americans with Disabilities Act based on discrimination, failure to accommodate, and
retaliation. The district court granted American’s motion for summary judgment.
Martinez v. American Airlines, No. 15 C 7144, 2017 WL 201363 (N.D. Ill., Jan. 18, 2017). On
appeal, Martinez argues that the district court erred by granting summary judgment for
No. 17-1294                                                                           Page 2

American on his failure to accommodate claim and by rejecting his claim that American
failed to engage in the interactive process. We affirm.

        To prove a failure to accommodate claim, Martinez had to show that: (1) he was
a qualified individual with a disability, (2) American was aware of his disability, and (3)
American failed to reasonably accommodate his disability. See Curtis v. Costco Wholesale
Corp., 807 F.3d 215, 224 (7th Cir. 2015), citing James v. Hyatt Regency Chicago, 707 F.3d
775, 782 (7th Cir. 2013). The ADA can require an employer to reassign an employee with
a disability to a different position, but only to a vacant position for which the employee
is qualified. See 42 U.S.C. § 12111(9) (defining “reasonable accommodation” to include
“reassignment to a vacant position”); Brown v. Milwaukee Board of School Directors, 855
F.3d 818, 820 (7th Cir. 2017), citing Emerson v. Northern States Power Co., 256 F.3d 506, 515
(7th Cir. 2001) (stating vacant position requirement), and citing Jackson v. City of Chicago,
414 F.3d 806, 813 (7th Cir. 2005) (stating qualification requirement).

       The district court properly granted summary judgment for American because
Martinez failed to show there existed a vacant position for which he was qualified. See
Stern v. St. Anthony’s Health Ctr., 788 F.3d 276, 291 (7th Cir. 2015) (affirming summary
judgment for employer where plaintiff failed to show vacant position existed for which
he was qualified).

        Martinez argues that he should have been hired for a staff support position, but
he points to no evidence that such a position was vacant. Martinez cites the deposition
testimony of Evita Rodriguez, American’s Managing Director of Aircraft Maintenance.
Rodriguez testified that Martinez could have performed a staff support job “with the
restrictions he had in place at that time.” Dkt. 38-4 at 49–50. Rodriguez’s testimony does
not establish, however, that the staff support position was actually vacant. Instead,
Rodriguez testified generally to positions within her organization.

        Even if Rodriguez’s testimony could be read as indicating there was a vacant
staff support position at the relevant time, Rodriguez’s testimony did not establish that
Martinez met all of the requirements for that position. In fact, the evidence shows that
Martinez was not qualified for such a position. The position would have required
working knowledge of software programs that Martinez had never used. App. 33, ¶29;
Dkt. 34-1 at 116.

       The ADA did not require American to train Martinez for the staff support
position. While some new training may always be required to bring new employees up
to speed in a new position, the ADA “does not require employers to offer special
No. 17-1294                                                                          Page 3

training to disabled employees.” Williams v. United Ins. Co. of America, 253 F.3d 280, 282
(7th Cir. 2001) (affirming summary judgment for employer because employer was not
required to accommodate by training employee for position for which she was not
qualified); see also Johnson v. Board of Trustees of Boundary County School Dist. No. 101,
666 F.3d 561, 566 n.6 (9th Cir. 2011), citing EEOC Enforcement Guidance: Reasonable
Accommodation and Undue Hardship under the Americans with Disabilities Act, No.
915.002 (Oct. 17, 2002) (distinguishing between “assist[ing] the individual to become
qualified” (not required) and “training that is normally provided to anyone hired for or
transferred to the position” (required)).

       Martinez’s claims also fail to the extent they are based on a failure to reassign
him to either a reservationist position or a concierge position. American did not fail to
accommodate Martinez. Sara Baldonado, a human resources manager, and Martinez
both testified that Baldonado “offered” both jobs to Martinez. Dkt. 34-1 at 74 ¶6; Dkt.
34-1 at 122.

        First, a failure of the interactive process does not, without more, establish a
violation of the ADA. Bunn v. Khoury Enterprises, Inc., 753 F.3d 676, 683 (7th Cir. 2014)
(affirming summary judgment for employer because employer provided reasonable
accommodation). Instead, a failure of the interactive process becomes actionable if “a
reasonable accommodation was available but the employer prevented its identification
by failing to engage in the interactive process.” Brown, 855 F.3d at 821, citing Stern, 788
F.3d at 292. Baldonado’s offer of both positions defeats Martinez’s claim.

       Martinez also argues that the interactive process broke down because Baldonado
ignored his request for written job descriptions, was confrontational, and would not
return his phone calls. These arguments, if true, are troubling, but the undisputed facts
show that both positions were offered to Martinez. Despite having the opportunity to
take discovery, Martinez points to no other available positions American should have
offered. Instead, the undisputed facts show that the reservationist and concierge
positions Baldonado identified were the only two jobs that did not require a promotion,
that Martinez was not qualified for the staff support position, and that attempts by both
Martinez and Baldonado to find other vacancies were not fruitful. See App. 29–33; Dkt.
34–1 at 125–27, 154–55.

       It is curious, to say the least, that American could locate only two sedentary
positions (one of which was in Arizona—far from Martinez’s home in Illinois) as an
accommodation for an aircraft mechanic with 30 years of experience. But on this record,
No. 17-1294                                                                     Page 4

American did not violate the ADA by locating only those positions and offering them to
Martinez.

      The judgment of the district court is AFFIRMED.